Citation Nr: 1708630	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  09-09 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a sleep disorder, to include obstructive sleep apnea and a chronic disability under 38 C.F.R. § 3.317. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1984 to June 1993, and from January 2003 to January 2004.  He had additional service in the National Guard.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2013, February 2015, and March 2016, the Board remanded the case for further development.  The case is again before the Board for further appellate proceedings.  

Records in the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed. 

In June 2009, the Veteran withdrew his prior request for a hearing before the Board.


FINDING OF FACT

The Veteran's current sleep disorder (other than the sleep disorder that is a symptom of his service-connected PTSD) is not etiologically related to service, and such sleep disorder was not caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

A sleep disorder (other than the sleep disorder that is a symptom of the Veteran's service-connected PTSD) was not incurred in or aggravated by service, and service connection on a secondary basis is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with Prior Remand

In March 2016, the Board remanded the case and directed the AOJ to obtain a VA addendum medical opinion regarding the nature and etiology of the Veteran's sleep disorders.  The AOJ obtained such a medical opinion in April 2016, and the VA examiner provided the requested information.  The claim was then readjudicated in a June 2016 supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 


Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2015).  VCAA notice was provided to the Veteran by letter in November 2007.  Thus, the Veteran was provided what information and evidence was needed to substantiate his claim for service connection, what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the information concerning how disability ratings and the effective date are determined.  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Additionally, the Veteran was afforded a VA examination in June 2015, and an addendum opinion was obtained in April 2016.  The examiner conducted an examination and provided sufficient information such that the Board can render an informed decision.  The Board finds that the VA examination, together and in conjunction with the addendum opinion and the other lay and medical evidence of record, is adequate for purposes of determining service connection.

Service Connection

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disability that is secondary to a service-connected disease or injury shall be service-connected.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.   Allen v. Brown, 7 Vet. App. 439, 448 (1995).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

The Veteran contends that he has a sleep disorder that is distinct from his separately service-connected posttraumatic stress disorder (PTSD) and that such separate and distinct sleep disorder is related to service.  Alternatively, the Veteran argues that his sleep disorder is secondary to PTSD.  The Board notes that the Veteran is service-connected for PTSD and that a matter regarding PTSD is not on appeal before the Board.  

The Board acknowledges that the Veteran is competent to report his observable symptoms and observations, to include "dreams, unable to sleep, feeling tired, shaking."  See September 2007 Form 21-526 (describing his claimed symptoms), and the Board finds that these reports as to his observable symptoms are credible.  As noted in the June 2015 VA examination report, the Veteran stated that he reported his in-service sleep problem at the time, and the Veteran referred to a July 1991 Southwest Asia Demobilization/ Redeployment Medical Evaluation, in which he reported that he had trouble sleeping, and in which the Veteran explained were "dreams about war, restlessness."  This was assessed by the Medical Officer as insomnia. The Veteran also reported to the June 2015 VA examiner that he was diagnosed with sleep apnea in 2015, and that his wife told him that since he began treatment for sleep apnea, he no longer snores.  The Board notes that in an April 2009 statement, the Veteran's wife reported that she has known the Veteran since 2006, and that she has noticed that "while he sleeps, on occasion, his body will shake.  Periodically these shakes are strong enough to jolt him awake."  The Veteran's wife is competent to report her observations of the Veteran since 2006, and the Board finds that this report is credible.  

However, the Board finds that the determinations as to nature, onset, and etiology of the Veteran's sleep disorders are essentially medical questions, and as such are beyond its own competence to evaluate based upon its own knowledge and expertise.  Further, the record does not indicate that the Veteran has medical expertise or training.  Thus, his determination that his current sleep disability is related to service is also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Thus, the Veteran's lay opinions that his current sleep disability is a component of a chronic undiagnosed illness as defined under 38 C.F.R. § 3.317, or that his current sleep disorder had its onset in service or is otherwise related to service, have no probative value.  Further, for the same reasons, the Veteran's July 2015 lay opinion that the "shaking" described by his wife is a symptom of sleep apnea has no probative value. 

On the other hand, the June 2015 VA examination and April 2016 addendum medical opinion together have high probative value because it was rendered by a physician, Dr. R. M., who has the requisite expertise to render an opinion as to nature and etiology of a sleep disorder, he reviewed the claims file, he examined the Veteran, and he supported his opinion with rationale, he rendered his opinion on the Veteran's history and competent lay statements and on medical literature, and he covered all relevant bases.

The probative medical evidence shows Veteran has two separate and distinct diagnoses of sleep disability during the appeal period.  In the June 2015 VA examination and the April 2016 addendum opinion, Dr. R. M. reviewed the claims file, the Veteran's statements regarding his symptoms, and the VA examinations pertaining to the Veteran's PTSD, and Dr. R. M. opined that the Veteran has two separate and distinct sleep disorders.  One is diagnosed as sleep apnea and is separate and distinct from the other sleep disorder, which Dr. R. M. characterized as chronic sleep impairment or insomnia, and which Dr. R. M. noted is essentially a symptom of PTSD and is part and parcel of the Veteran's PTSD.  

The Board acknowledges that the medical evidence shows that the Veteran has a current sleep disorder (other than sleep apnea), characterized as chronic sleep impairment or insomnia, that is due to and part and parcel of his service-connected PTSD.  However, in a June 2010 rating decision, the RO granted service connection for PTSD and assigned an initial evaluation.  In the June 2010 rating decision, the RO expressly noted that the Veteran's sleep symptoms were considered in rendering the disability rating for PTSD.  Thus, the Veteran's sleep disorder that is secondary to PTSD has been evaluated as part and parcel of the Veteran's service-connected PTSD.  An issue regarding PTSD is not on appeal and is not before the Board at this time.  Thus, for purposes of the claim on appeal, the Board will consider whether the Veteran's current separate and distinct diagnosis of sleep apnea warrants service connection. 

The Board acknowledges the Veteran's contention that his sleep disability is due to environmental exposures while serving in the Persian Gulf, and that he essentially argues that service connection is warranted for a sleep disability under 38 C.F.R. § 3.317.  See e.g., November 2007 Veteran statement (reporting that he has had shaking and feelings of being tired after environmental exposures in the Persian Gulf).  However, in the April 2016 VA medical opinion, Dr. R. M. stated that the Veteran has a distinct diagnosis of obstructive sleep apnea.  The Board acknowledges that the Veteran's reported fatigue, headache, neurological signs or symptoms, and sleep disturbances are listed as signs or symptoms of undiagnosed illnesses and medically unexplained chronic multi-symptom illnesses under 38 C.F.R. § 3.317(b), as noted by the Veteran's representative in the November 2011 Appellant's Brief.  However, because the Veteran has a distinct medical diagnosis of sleep apnea, his claimed sleep disability is not an undiagnosed illness or a medically unexplained chronic multisymptom illness.  Accordingly, service connection under 38 C.F.R. § 3.317 is not warranted.  See 38 C.F.R. § 3.317 (providing that service connection is warranted under this section for a qualifying chronic disability, which means a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness). 

Here, the preponderance of the evidence is against a finding that the Veteran's current sleep disorder (other than the sleep disorder that is a symptom of the Veteran's service-connected PTSD), diagnosed as sleep apnea, had its onset in service or is otherwise etiologically related to service.  

The June 2015 VA examination and April 2016 addendum medical opinion show that the Veteran's diagnosed sleep apnea is not etiologically related to service.  The VA examiner, Dr. R. M., opined in June 2015 that the Veteran's sleep apnea is not related to service.  He expressly noted the Veteran's lay statements regarding his history of sleep symptoms, to include nightmares, dreams, and shaking.  Dr. R. M. explained:

Obstructive sleep apnea, when witnessed by an observer, usually is not subtle. Were he to have had obstructive sleep apnea in April 2009, it is highly likely... that this would have been described in the [April 2009 statement by the Veteran's wife] describing his appearance as he slept, provided by the Veteran's wife. This was not the case, as she described only "shaking."

Dr. R. M. stated that given that no snoring, gasping, or apneic episodes were reported in the records until after the April 2009 statement, the Veteran's sleep apnea more likely than not had its onset after April 2009.  

The Board acknowledges that in the June 2015 VA examination, the Veteran reported that since the 1990's, in service, he would wake himself up because he wasn't breathing and he would gasp for air.  However, given that while he is asleep, the Veteran is not able to observe whether he is gasping for air or not breathing prior to waking up, the Board finds that the Veteran is not competent to report that while in service, he would wake himself up because he wasn't breathing and he would gasp for air.  The Veteran himself noted in the July 2015 Form 21-0958 that "it is difficult to diagnose myself, because symptoms [of sleep apnea] are shown during sleep."  Thus, this statement by the Veteran that he gasped for air and stopped breathing during his sleep during service is outweighed by the highly probative medical opinion by Dr. R. M., which shows that the Veteran's sleep apnea did not have its onset until after April 2009.   

On review, and based on Dr. R. M.'s June 2015 and April 2016 VA medical opinions, the preponderance of the evidence is against a finding that the Veteran's sleep apnea had its onset in service or is etiologically related to service.  The Board also notes that the Veteran's April 1993 examination on separation from his first period of active duty is negative for sleep defects, the April 1993 Report of Medical History shows that the Veteran denied frequent trouble sleeping, and the Veteran's May 2000 Report of Medical History shows that the Veteran denied frequent trouble sleeping.   Indeed, there is no diagnosis of sleep apnea or competent report of snoring, gasping, or apneic episodes until years after the Veteran's last period of service.  For these reasons, and in light of the June 2015 and April 2016 VA medical opinions, a relationship between the Veteran's current sleep disorder (other than the sleep disorder that is a symptom of his service-connected PTSD), diagnosed as sleep apnea, and service is not shown.  Therefore, service connection is not warranted on a direct basis for the same.  38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Further, the preponderance of the evidence is against a finding that the Veteran's sleep apnea was caused or aggravated by his service-connected PTSD.  The Board acknowledges that Dr. R. M. stated in the April 2016 addendum medical opinion that the Veteran's sleep disorder other than sleep apnea, characterized as chronic sleep impairment or insomnia, is better described as a symptom of PTSD.  Dr. R. M. stated that thus the diagnosis for the sleep disorder other than sleep apnea is PTSD, and the symptoms thereof are part and parcel of PTSD.  As discussed above, the AOJ has considered the Veteran's sleep symptoms in rendering its disability rating for PTSD, and a matter regarding PTSD is not on appeal and is not before the Board.

On the other hand, in the April 2016 VA medical opinion, Dr. R. M. opined that the Veteran's sleep apnea was not caused or aggravated by the Veteran's PTSD.  Dr. R. M. stated that though patients with PTSD should be screened for sleep disorders including sleep apnea and insomnia, the medical literature comes to no conclusion regarding PTSD being a cause of obstructive sleep apnea or as a factor that would aggravate obstructive sleep apnea.  Dr. R. M. stated that the Veteran was first reported to have insomnia, and that years later the Veteran was diagnosed with obstructive sleep apnea.  Dr. R. M. also noted that the medical literature indicates that civilian population's rates of diagnosis of obstructive sleep apnea are similar to those in combat Veterans, but that rates of insomnia are increased in those with combat-related PTSD.  Dr. R. M. stated that the Veteran had no described or coincident symptoms of sleep-disordered breathing reported in the records until 2010, and that there was no indication sufficient for a sleep study to have been ordered until that time since there were no sleep apnea symptoms described previously.  Dr. R. M. also noted that if anything, insomnia would tend to make obstructive sleep apnea better, as such symptoms occur during sleep, and given the Veteran's difficulty staying asleep, his sleep apnea would be expected to be less severe than it would be without the insomnia he describes.  In light of Dr. R. M.'s April 2016 addendum medical opinion, the preponderance of the evidence is against a finding that the Veteran's sleep apnea was proximately due to, the result of, or aggravated by the service-connected PTSD.  Therefore, service connection is not warranted on a secondary basis for sleep apnea.  38 C.F.R. § 3.310.  

Because the preponderance of the evidence is against the Veteran's claim on appeal, the benefit of the doubt provision does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for a sleep disorder (other than the sleep disorder that is a symptom of the Veteran's service-connected PTSD) is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


